Case: 16-11697      Document: 00514328031         Page: 1    Date Filed: 01/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-11697                                FILED
                                  Summary Calendar                       January 30, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FUNAKI FALAHOLA, also known as Noc,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:14-CR-266-28


Before JOLLY, JONES, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Funaki Falahola has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Falahola has filed a response. To the extent he makes a claim of ineffective
assistance of counsel, the record is not sufficiently developed to allow us to
fairly evaluate it; we therefore decline to consider any such claim without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11697    Document: 00514328031    Page: 2   Date Filed: 01/30/2018


                                No. 16-11697

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Falahola’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. We further DENY AS MOOT Falahola’s pro se motions to
substitute and DENY AS MOOT his motion for extraordinary relief.




                                      2